DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-31 are pending and are under examination on the merits.
Claims 21, 22, 24, 28, 31 are amended.
Claims 1-20 are previously canceled.
No claims are newly added.

Claim Objections
The objection to claim 24 set forth in the previous action is withdrawn in view of applicant’s amendment to the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites a blowing agent composition “comprising one or more hydrofluoroolefins” yet claim 27, which depends .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in the previous action is withdrawn in view of applicant’s amendment requiring the presence of a hydrofluoroolefin. 

The rejection of claims 21-31 under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell is repeated and amended herein to reflect applicant’s amendment and correct omission of rejection of claim 22 in the previous action. 
Miller describes a polymeric foam.
Regarding claims 21 and 22, Miller describes a foamable mixture comprising a polymer consisting of polystyrene, a blowing agent composition, and optional additives (claim 1, paragraphs 29-
Miller does not directly describe the amount of polymer but describes additives other than the blowing agent as “optional” (paragraph 32), i.e. the amount of polymer is up to 100%. In examples, the amount of optional additive is around 1% (paragraph 42). Furthermore, with the antistatic additive described below, Miller’s composition is up to 97-99.5% polymeric. Thus Miller’s description overlaps with the claimed range of polymer composition. Miller exemplifies an amount of blowing agent of 8-14 wt% by weight of the polymer (paragraph 31). 
Honeywell describes novel blowing agents.
Honeywell states that the hydrofluoroolefin blowing agent HFO-1234ze is a direct replacement for HFC-134a (paragraph 3). Honeywell states that HFO-1234ze maintains or improves energy efficiency and is a less potent greenhouse gas (paragraph 6). Thus it would be obvious to one of ordinary skill to use HFO-1234ze where Miller mentions HFC-134a in order to use a less potent greenhouse gas.
For claim 22, Miller describes specific hydrofluorocarbons (paragraph 31) and Honeywell describes substituting a hydrofluoroolefin for Miller’s hydrofluorocarbon HFC-134a. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Miller describes several hydrofluorocarbon options for blowing agents and Honeywell is motivating to alter a specific one to a hydrofluoroolefin, it is obvious to combine a different hydrofluorocarbon of 
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Miller more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Miller with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as an infrared attenuating agent in the polymeric composition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since there is no special treatment to the doped polypyrrole which renders it an infrared attenuating agent (e.g. instant publication paragraph 48), the status as an “infrared attenuating agent” is a property of the doped polypyrrole. 
Both Miller and Naarman are silent as to a specific amount of antistatic agent to add. Miller simply states that the antistatic “may be included in any amount to obtain desired characteristics of the foamable gel or resultant extruded foam products” (paragraph 32). 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Miller’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range of antistatic. For the amount of polymer and blowing agent, Miller describes values which fall within/overlap with the claimed range.

Regarding claim 23-25 and 27, Miller describes carbon dioxide in the alternative to other blowing agents and contemplates mixtures of specific blowing agents (paragraph 31). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It would be obvious to one of ordinary skill to add carbon dioxide and/or the other hydrofluorocarbons listed by Miller with the HFO described by Honeywell because they are useful for the same blowing agent purpose.
Regarding claim 25 and 29, Miller describes HFC-152a (paragraph 31). 

Regarding claim 26 and 30, Honeywell describes HFO-1234ze (paragraph 3).

Regarding claim 28 and 31, Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61).

The rejection of claims 21, 23-26, 28 under 35 U.S.C. 103 as being unpatentable US 5334337 by Voelker et al in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell is repeated and maintained herein. 
Voelker describes production of foam with a blowing agent mixture.
Regarding claim 21, Voelker describes a foamable polymeric mixture (abstract) comprising polystyrene or styrene acrylonitrile (col 2 ln 23-34). The mixture further contains a blowing agent composition which includes at least one fluorinated hydrocarbon (col 2 ln 20-23) including HFC-134a (col 2 ln 54-58), but Voelker is silent as to the instantly claimed hydrofluoroolefin. Voelker describes additives including antistatics (col 2 ln 66), but is silent about the instantly claimed doped polypyrrole. Voelker describes several of the claimed optional additives (col 2 ln 65-70). 
Honeywell describes novel blowing agents.
Honeywell states that the hydrofluoroolefin blowing agent HFO-1234ze is a direct replacement for HFC-134a (paragraph 3). Honeywell states that HFO-1234ze maintains or improves energy efficiency and is a less potent greenhouse gas (paragraph 6). Thus it would be obvious to one of ordinary skill to use HFO-1234ze where Voelker mentions HFC-134a in order to use a less potent greenhouse gas.
Voelker describes 5-16 wt% blowing agent based on the styrene polymer (col 2 ln 10-11). Voelker describes additives as optional (“may be added” col 2 ln 64) and thus an amount of styrene polymer up to 100%. In combination with the amount of antistatic recited by Wessling below, Voelker describes up to 97-99.5wt% styrene polymer in the instant terms. 
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Voelker more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Voelker with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as such in the polymeric composition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since there is no special treatment to the doped polypyrrole which renders it an infrared attenuating agent (e.g. instant publication paragraph 48), the status as an “infrared attenuating agent” is a property of the doped polypyrrole. 
Both Voelker and Naarman are silent as to a specific amount of antistatic agent to add. Voelker simply states that the antistatic “may be included in amounts necessary to obtain desired characteristics 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Voelker’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range.
Voelker does not require the presence of other ingredients, meeting the “consisting of” phrase at the beginning of the claim. 

Regarding claim 23-25, Voelker describes carbon dioxide (col 2 ln 15-20) and HFC-152a (col 2 ln 55-58). Voelker specifically states “at least one” fluorinated hydrocarbon may be used, and Honeywell’s HFO is substituted for Voelker’s HFC-134a (col 2 ln 55) as described in rejection of claim 21 above. 

Regarding claim 26, Honeywell describes HFO-1234ze (paragraph 3).

Regarding claim 28, Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61).


Response to Arguments
Applicant’s argument p.4-5 has been considered and is not convincing. Applicant contends that none of the applied art, notably Miller and Honeywell, do not teach the claimed amounts or hydrofluoroolefins. However, Miller does describe amounts of his polymer which overlap with the claimed range, albeit in different terms than applicant. This is discussed above in rejection. Miller also describes an amount of blowing agent to add which falls within the claimed range. Honeywell describes reason to substitute a specific hydrofluorocarbon with a hydrofluoroolefin, and it is obvious to combine this with any of the other listed hydrofluorocarbons listed by Miller as discussed above in rejection. 
This action is made nonfinal for the lack of description of written rejection of claim 22 over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell in the previous action. Also, a new 112 rejection over claim 27 has been set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766